      Case 3:20-cr-02173-DMS Document 44 Filed 02/12/21 PageID.158 Page 1 of 1




 1

 2
                             UNITED STATES DISTRICT COURT
 3
                           SOUTHERN DISTRICT OF CALIFORNIA
 4

 5                           (HONORABLE DANA M. SABRAW)
 6

 7
     UNITED STATES OF AMERICA,                     ) Criminal Case: 20-CR-02173-DMS
                                                   )
 8
                    Plaintiff,                     )
                                                   ) ORDER GRANTING MOTION TO
 9                                                 ) CONTINUE SELF-SURRENDER
                                                   )
10
            vs.                                    )
                                                   )
11                                                 )
                                                   )
12   AMANDA DIANE ARRIAGA                          )
                                                   )
13   FRANCO,                                       )
                    Defendant.                     )
14                                                 )
                                                   )
15

16

17          IT IS HEREBY ORDERED that the self-surrender date currently set for February 26,

18   2021 be continued to May 27, 2021. Defendant AMANDA DIANE ARRIAGA FRANCO is
19   order to self-surrender no later than noon on May 27, 2021. Bond Exoneration Hearing is reset
20   to June 4, 2021 at 9:00 AM before Chief Judge Dana M. Sabraw.
21

22   IT IS SO OREDERED:
23
      Dated 2/12/2021                                   HON. DANA M. SABRAW
24                                                      Chief United States District Judge
25

26

27

28




                                                   -1
